   

Exhibit 10.1

THIRD AMENDED AND RESTATED

SECURED PROMISSORY NOTE

   

 

$60,000,000.00

Santa Ana, California

September 30, 2013

   

This THIRD AMENDED AND RESTATED SECURED PROMISSORY NOTE amends and restates that
certain SECOND AMENDED AND RESTATED SECURED PROMISSORY NOTE dated as of
September 30, 2012, made by Payor (as defined below) in favor of Payee (as
defined below).

FIRST AMERICAN FINANCIAL CORPORATION, a corporation organized and existing under
the laws of the State of Delaware (the “Payor”) hereby promises to pay to the
order of First American Title Insurance Company, a California corporation (the
“Payee”), in lawful money of the United States of America, by bank check or wire
transfer, at 1 First American Way, Santa Ana, CA 92707, the principal sum of
SIXTY MILLION DOLLARS AND ZERO CENTS ($60,000,000.00), together with interest
thereon at a rate of two and fifty-five hundredths percent (2.55%) per annum,
payable on December 31, 2015.

Upon the commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
proceeding or any jurisdiction relating to the Payor, the unpaid principal
amount hereof, together with any unpaid interest, shall become immediately due
and payable without presentment, demand, protest or notice of any kind in
connection with this Note.

This Note may be voluntarily repaid by the Payor prior to maturity, in whole or
in part, without premium or penalty.  The Payor hereby waives presentment,
demand, protest or notice of any kind in connection with this Note.

This Note is secured by the security pledged by Payor to Payee under that
certain Amended and Restated Pledge Agreement dated September 30, 2012 between
Payor and Payee, as such agreement may be amended from time to time.  

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA.

   

 

FIRST AMERICAN FINANCIAL CORPORATION

   

By:

/s/Mark E. Seaton

   

Name:

Mark E. Seaton

   

Title:  

Chief Financial Officer

   

   

   



 





--------------------------------------------------------------------------------

   

ACKNOWLEDGED AND AGREED:

   

FIRST AMERICAN TITLE INSURANCE COMPANY

   

   

 

By:

/s/Patrick G. Farenga

   

Name:  

Patrick G. Farenga

   

Title:

Treasurer

   

   

By:

/s/Timothy V. Kemp

   

Name:

Timothy V. Kemp

   

Title:

SVP, Secretary

   

   

 

September 30, 2013

$60 million

2

Third Amended and Restated

Secured Promissory Note

   



--------------------------------------------------------------------------------